                     IN THE UNITED STATES DISTRICT COlJRT
                  FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

GEORGE VINCENT KUBIS:                               -CIWLACTION                                      ;

         Petitioner,
                                               . '' '
       v.                                _= __ :-:;_w.              1s-2142

TIIE DISTRICT ATTORNEY OF TIIREC               1:4 2018
                                                       r'
COUNTY OF BUCKS, et al.,                                     ., .
                                                            r" ..
                                                             ~"'
           Respondents.

                                           ORDER


       AND NOW, this         ,r     dayofTu~Vv                                , 2018, upon careful and

independent consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254, and after review of the Report and Recommendation of United States Magistrate Judge

Lynne A. Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

               DENIED without an evidentiary hearing.

               3. There is no basis for the issuance        a certificate of appealability.




                                                                                                J.
